PER CURIAM:
Charles Tisdale appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint and motion for an injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tisdale v. Obama, No. 3:12-cv-00036-JAG (E.D.Va. Jan. 23, 2012). We deny Tisdale’s motions to expedite the appeal and for an injunction, and to recuse Judges Davis, Keenan, Wynn, Diaz, and Floyd. We grant the motion to file an amicus curiae brief and file it out of time. We deny all other pending motions filed by Tisdale. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.